UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7574



RAYMOND OUTLER,

                                             Petitioner - Appellant,

          versus


JOYCE K. CONLEY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-99-213-5)


Submitted:   February 25, 2004            Decided:   November 4, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Outler, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Raymond   Outler   appeals    the   district   court’s   order

accepting the report and recommendation of a magistrate judge and

denying his Fed. R. Civ. P. 60(b)(5) motion to reconsider the

earlier denial of his 28 U.S.C. § 2241 (2000) petition.              Outler

argues that the denial of his § 2241 petition was based in part on

a Southern District of Georgia district court’s improper decision

to recharacterize a motion for a new trial as a proceeding under 28

U.S.C. § 2255 (2000).      The Georgia district court did not give

Outler notice of its intent to recharacterize the motion, warn him

that the effect of the recharacterization is that any subsequent

§ 2255 motion will be subject to the restrictions on second or

successive habeas motions, or provide him with an opportunity to

withdraw or amend the motion.     See Castro v. United States, 124 S.

Ct. 786 (2003); see also United States v. Emmanuel, 288 F.3d 644,

649 (4th Cir. 2002).

            However, we find no reversible error in this case.

Outler’s convictions became final before the inception of the

AEDPA; therefore, he could file a § 2255 motion no later than April

24, 1997.     Outler did not file the § 2241 petition, in which he

clearly sought habeas relief, until March 16, 1999, well beyond the

one-year statute of limitations applicable to habeas motions.

Thus, even if the Georgia district court had provided Outler with




                                  - 2 -
the notice and warnings required under Castro and Emmanuel, Outler

could not have salvaged any habeas claim in his § 2241 petition.

See, e.g., Emmanuel, 288 F.3d at 650 (providing that where the

failure    to    provide   notice   to    movant    results    in    no   adverse

consequences, such failure is harmless error).

             The denial of a Rule 60(b) motion is a final order and

subject to 28 U.S.C. § 2253(c)(1)’s certificate of appealability

requirement.      Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A final order in a § 2255 action is not appealable unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2000).              Outler may satisfy this

requirement by demonstrating that reasonable jurists would find

that   his      constitutional   claims    are     debatable   and    that    any

dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Outler has not made the requisite

showing.

             Accordingly, we deny a certificate of appealability, deny

Outler’s motion for summary disposition and dismiss this appeal.




                                    - 3 -
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 DISMISSED




                                  - 4 -